Citation Nr: 0814709	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  03-12 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to an extraschedular evaluation for post-
traumatic stress disorder (PTSD) from October 22, 2003.

2.	Entitlement to an extraschedular evaluation for bilateral 
hearing loss from November 21, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to July 
1963.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  The Board 
remanded the case in October 2005.  

In an August 2007 decision, the Board denied entitlement to 
higher initial ratings for PTSD and bilateral hearing loss on 
a schedular basis, but remanded the issues of entitlement to 
extraschedular evaluations for both disabilities.  These 
claims have since been returned to the Board.     

As stated in the August 2007 Board decision, the veteran has 
raised the issue of entitlement to a total disability 
evaluation based on individual unemployability to service-
connected disorders.  This additional claim, however, still 
has not been developed and adjudicated by the RO.  Hence, it 
is again referred to the RO for immediate consideration.

The claim of entitlement to an extraschedular rating for post 
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  




FINDING OF FACT

The veteran's bilateral hearing loss is not manifested by an 
exceptional or unusual disability picture with such related 
factors as a marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an extraschedular rating for bilateral 
hearing loss have not been met.  38 C.F.R. §§ 3.102, 3.321.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran through several letters dated from January 2002 
through October 2005, as well as the February 2003 and May 
2005 statements of the case of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain. 
 The statements of the case specifically informed the veteran 
of the rating criteria which would provide a basis for an 
increased rating.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The relevant correspondence 
informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claims were readjudicated in 
a December 2007 supplemental statement of the case that 
specifically pertained to the provisions for an 
extraschedular rating.  The veteran has been provided 
constructive notice on the availability of an increased 
rating on a staged basis since the effective date of service 
connection.  Because extraschedular ratings are not warranted 
for reasons indicated below, any failure to provide notice 
concerning effective dates was harmless.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statements of the case he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided.  Because the 
veteran has actual notice of the rating criteria, and because 
the claims have been readjudicated no prejudice exists.  

In summary, there is not a scintilla of evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  Indeed, neither 
the appellant nor his representative have suggested that such 
an error, prejudicial or otherwise, exists.  Hence, the case 
is ready for adjudication.

Background and Analysis

Generally, the provisions of the rating schedule are deemed 
to represent the average impairment in earning capacity in 
civil occupations resulting from a service-connected 
disability.  38 C.F.R. § 3.321(a).  The degrees of disability 
specified under each applicable diagnostic code are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. § 
4.1.

Applicable regulations further provide that in those cases 
which involve exceptional circumstances, an extraschedular 
evaluation may be assigned.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).

The veteran's bilateral hearing loss has been evaluated as 
noncompensable since November 21, 2001.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The Board's August 2007 decision 
denied entitlement to higher schedular rating for a bilateral 
hearing loss.  The issue of entitlement to an increased 
rating on an extraschedular basis, however, was remanded for 
further development and RO initial adjudication, with respect 
to which the RO continued its denial of the benefit sought.  

Bilateral Hearing Loss

On examination in June 2002 by an audiologist, the 
examination provider determined that using VA criteria the 
veteran had moderate to severe sensorineural hearing loss 
right side, and mild to moderately severe hearing loss on the 
left.  

While the numerical findings reported as to audiometric 
frequencies at specified thresholds are not set forth in 
further detail, it warrants observation that the prior Board 
decision of August 2007 that considered this data along with 
subsequent findings, determined that it did not at any point 
require assigning a compensable evaluation under the 
applicable rating criteria.

A September 2002 statement from the veteran described having 
had problems associated with hearing loss when attempting to 
hold conversations which impacted his family and social 
relationships, and capacity for participation in social 
activities that required relatively acute hearing.  

The report of a March 2005 audiological evaluation completed 
at a private clinic indicated an impression of mild to 
moderate sensorineural hearing loss,             more 
pronounced on the right side.  

A statement from the veteran's spouse dated that month 
described his hearing loss as having recently become worse, 
mentioning difficulties at times with holding conversations, 
and participation in recreational activities such as 
attending live theater and movies.  

VA examination in August 2006 revealed that the veteran had a 
moderately severe to severe sensorineural hearing loss on the 
right, and mild to moderately severe hearing loss on the 
left.  The examiner further stated that he had inquired into 
the veteran's employment, and found that he was successfully 
self-employed in the seafood processing business until 
deciding it was no longer profitable (in the early-1990s).  
Based on the overall record, the examiner considered it 
unlikely that military service noise damage was the direct or 
proximate cause of the veteran's hearing loss, tinnitus or 
state of employment.  

The application of the provisions of 38 C.F.R. § 3.321 is not 
required in accordance with rating the veteran's service-
connected bilateral hearing loss.  As a general matter, the 
rating schedule provides for evaluating hearing loss under 
numerical designations based on the results of puretone 
audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  To the extent an extraschedular rating 
might otherwise be warranted beyond this prescribed criteria, 
the medical evidence reflects that the August 2006 VA 
examiner did not consider hearing loss to be a significant 
factor in the veteran's state of employment, given his 
employment history and current examination results.  The 
additional statements provided from the veteran and his 
spouse in describing hearing difficulties, reveal limitations 
participating in ordinary social and recreational events.  
The record does not indicate, however, substantial 
limitations upon employability.  There is also no 
corresponding report of previous or current hospitalization 
with any connection to treatment for hearing loss, or other 
unusual case circumstances for consideration. 

Conclusion

For the above reasons, the claim for an extraschedular 
evaluation for a bilateral hearing loss must be denied.  The 
case does not warrant referral to VA's Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine the propriety of a rating on an 
extraschedular basis, as set forth under 38 C.F.R. § 
3.321(b)(1).  Since the preponderance of the evidence is 
against the veteran's claims, the benefit-of-the-doubt 
doctrine is not applicable.  See 38 C.F.R. § 4.3.  
    



ORDER

Entitlement to an extraschedular evaluation for bilateral 
hearing loss from November 21, 2001, is denied.


REMAND

As noted above, 38 C.F.R. § 3.321(b)(1) provides for an 
extraschedular rating when the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment.  In support 
of the assertion that his PTSD causes such a marked 
interference the claimant submitted an October 2007 letter 
from Emmett Early, Ph.D., who opined, in pertinent part, that 
the veteran was not employable in any sort of regular 
capacity.  Significantly, however, Dr. Early assigned a 
global assessment of functioning score of 56.  That score 
represents a finding that the appellant's post traumatic 
stress disorder is productive of only moderate symptoms.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition.  Given this 
conflict, and in light of the fact that the veteran has not 
been examined for VA purposes since August 2006, further 
development is in order.

Accordingly, this case is REMANDED for the following action:

1.  The RO is to obtain the names and 
addresses of all medical care providers 
who have treated the veteran for post 
traumatic stress disorder since August 
2006, to include Dr. Early.  After 
securing any necessary release, request 
any records not previously secured and 
associate them with the claims file.  

2.  The veteran should then be scheduled 
for a VA social and industrial survey to 
ascertain whether he is unemployable due 
to his post traumatic stress disorder 
alone.  It is imperative that the claims 
file and a copy of this REMAND be made 
available to the examiner for review in 
connection with the examination.  All 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must address whether it 
is at least as likely as not that the 
veteran is unable to obtain or maintain a 
substantially gainful occupation as a 
consequence of his service connected post 
traumatic stress disorder.  Further, the 
examiner must attempt to separate the 
effects of nonservice-connected 
disabilities from pathology caused by his 
service connected post traumatic stress 
disorder.  If the veteran's pathology 
cannot be separated without engaging in 
speculation, that fact must be noted. A 
complete rationale must be offered for 
any opinion provided.

3.  After undertaking the above 
development, the RO must make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination.  The 
claims folder is to be provided to the 
physician for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner, including psychological 
testing, must be accomplished and all 
clinical findings should be reported in 
detail.  In accordance with the latest 
AMIE work sheet for rating PTSD, the 
examiner is to provide a detailed review 
of the veteran's history, current 
complaints, and the nature and extent of 
his service- connected psychiatric 
disorder. In addition to any other 
information required by the AMIE work 
sheet, the examiner must assign a Global 
Assessment of Functioning (GAF) score, 
and explain what the assigned score 
means.  A complete rationale for any 
opinion offered must be provided.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for 
the examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that 
was sent was returned as undeliverable.  

5.  After the development requested 
above has been completed to the extent 
possible, the issue of entitlement to 
an extraschedular rating for post 
traumatic stress disorder should be 
readjudicated.  If the benefit sought 
on appeal remains denied, the veteran 
and his representative, if any, should 
be furnished a supplemental statement 
of the case and given the opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


